DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/486,329, filed on 15 August 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claim 8 is objected to because of the following informality: see the typographical error, "a plurality of getting-off area". It is recommended to amend "a plurality of getting-off area" to "a plurality of getting-off areas". Appropriate correction is required.
Claim 19 is objected to because of the following informality: the claim ends with a comma instead of a period. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang-Ho et al. (KR 20090064819 A and Kwang-Ho hereinafter), in view of Min-Ho (KR 20120098257 A and Min-Ho hereinafter).
Regarding Claim 1
Kwang-Ho teaches an exchange service robot (see Figs. 1-2; paragraphs [23] and [27]; see corresponding paragraphs [paragraph] in the attached reference KR_20090064819_A) comprising: 
a communication unit (see Figs. 1-2, wireless communication means 120 and communication unit 260; [43]-[46] and [180]); 
a traveling unit including at least one wheel and a traveling motor (see Figs. 1-2; [146]-[147]); 
an output unit configured to output a request for putting a currency (see Figs. 1-2, display 110 and output means 200; [23], [28], [30], [43], [83] and [95]-[103]); 
a currency recognition sensor configured to recognize account information (see Figs. 1-2, card reader device 125 and card reader part 266; [43], [196]-[198], [210], [401]); and 
a processor configured to acquire information on a withdrawal amount based on exchange rate information between the put currency and a currency to be withdrawn and the amount of put currency, and provide the currency to be withdrawn based on the acquired information (see [27], [32], [77]; [257]-[261], [268], [428]-[432]).
Although Kwang-Ho teaches a currency recognition sensor configured to recognize account information (as discussed above), Kwang-Ho does not explicitly teach recognizing an amount of currency put through a currency slot. That is, Kwang-Ho is silent regarding a currency recognition sensor configured to recognize the amount of currency put through a currency slot.
Min-Ho teaches an exchange service robot (see Figs 2-6, paragraph [2]; see corresponding paragraphs [paragraph] in the attached reference KR_20120098257_A) comprising: 
a communication unit (see Figs. 2-3, communication unit 50; [13], [24], [44]-[47]); 
a traveling unit including at least one wheel and a traveling motor (see Fig. 3, mobile tool 60, drive motor 62 and steering part 64; [24], [48], [51]); 
an output unit configured to output a request for putting a currency (see Figs. 2-3, display section 20 and voice speaker 11; [24], [26]-[30], [39]-[43]); 
a currency recognition sensor configured to recognize the amount of currency put through a currency slot (see Fig. 3, card recognition part 34 and control unit 80; [36], [39], [42]-[43]); and 
a processor configured to acquire information on a withdrawal amount based on exchange rate information between the put currency and a currency to be withdrawn and the amount of put currency, and provide the currency to be withdrawn based on the acquired information (see [2], [12], [24], [30]-[33], [39], [42]-[43]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine elements of the exchange service robot taught by Min-Ho with the exchange service robot taught by Kwang-Ho. That is, it would have been obvious to take the exchange service robot of Kwang-Ho and further include a currency recognition sensor configured to recognize the amount of currency put through a currency slot, as taught by Min-Ho.
Min-Ho teaches a currency slot and currency recognition sensor to exchange credit cards or cash to coupons, chips, or game coins. A person having ordinary skill in the art would have been motivated to include the currency slot and recognition sensor in the exchange service robot of Kwang-Ho in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the exchange service robot further comprising a currency recognition sensor configured to recognize the amount of currency put through a currency slot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 2
Modified Kwang-Ho teaches the exchange service robot according to claim 1 (as discussed above in claim 1), 
Kwang-Ho further teaches further comprising an input unit configured to receive input of selecting a type of the currency to be withdrawn (see Figs. 1-2, display 110 and input means 205; [23], [28], [83], [95]-[103]), 
wherein the type of the currency to be withdrawn includes a real currency available in at least one country (see Fig. 2, money emission portion 274; [257]-[261], [268] and [428]-[432]), an electronic currency and a virtual currency (see [63]-[67], [196]-[198] and [241]).
Min-Ho additionally teaches further comprising an input unit configured to receive input of selecting a type of the currency to be withdrawn (see Figs. 2-3, display section 20 and input keypad 12; [13], [24], [26]-[30], [39]-[43]), 
wherein the type of the currency to be withdrawn includes a real currency available in at least one country (see [2], [12], [30]-[33], [42]-[43]).
Regarding Claim 3
Modified Kwang-Ho teaches the exchange service robot according to claim 2 (as discussed above in claim 2), 
Kwang-Ho further teaches wherein, when the currency of the type selected through the input unit is a real currency, the processor performs control such that the real currency corresponding to the withdrawal amount is withdrawn through a currency outlet (see Fig. 2, money emission portion 274; [257]-[261], [268] and [428]-[432]).
Min-Ho additionally teaches wherein, when the currency of the type selected through the input unit is a real currency, the processor performs control such that the real currency corresponding to the withdrawal amount is withdrawn through a currency outlet (see Figs. 2-3, output unit 40; [2], [12], [30]-[33], [42]-[43]).
Regarding Claim 4
Modified Kwang-Ho teaches the exchange service robot according to claim 2 (as discussed above in claim 2), 
Kwang-Ho further teaches wherein, when the currency of the selected type is not a real currency, the processor transmits information on the withdrawal amount to an exchange service operation apparatus to transfer the currency corresponding to the withdrawal amount to an account of a user related to the currency of the selected type (see [63]-[67], [196]-[198] and [241]).
Regarding Claim 5
Modified Kwang-Ho teaches the exchange service robot according to claim 2 (as discussed above in claim 2), 
Kwang-Ho further teaches wherein the processor: transmits information including the amount of put currency and the type of the currency to be withdrawn to an exchange service operation apparatus (see [428]-[431]),
 receives information on the calculated withdrawal amount from the exchange service operation apparatus (see [77], [428]-[431]), and 
provides the currency to be withdrawn based on the received information (see [432]).
Regarding Claim 6
Modified Kwang-Ho teaches the exchange service robot according to claim 1 (as discussed above in claim 1), 
Kwang-Ho further teaches wherein the processor: receives exchange rate information from an exchange service operation apparatus, and updates exchange rate information stored in a memory to the received exchange rate information (see [77], [429], [446]).
Regarding Claim 7
Modified Kwang-Ho teaches the exchange service robot according to claim 1 (as discussed above in claim 1), 
Kwang-Ho further teaches wherein the processor: receives an exchange service execution request and controls the traveling unit, for movement to a position corresponding to position information based on the position information included in the received exchange service execution request (see [31]-[32], [121]-[126]). Kwang-Ho does not explicitly teach receiving an exchange service execution request from a terminal of a user through the communication unit. That is, Kwang-Ho is silent regarding wherein the processor: receives an exchange service execution request from a terminal of a user through the communication unit
Min-Ho teaches wherein the processor: receives an exchange service execution request from a terminal of a user through the communication unit, and controls the traveling unit, for movement to a position corresponding to position information based on the position information included in the received exchange service execution request (see [2], [12], [24]-[25], [61]-[62]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Min-Ho to Kwang-Ho. That is, it would have been obvious to modify the exchange service robot of Kwang-Ho in order for the processor to receive an exchange service execution request from a terminal of a user through the communication unit, as taught by Min-Ho. 
Min-Ho teaches this known technique to allow a person to call the exchange service robot over to their location for convenience. A person having ordinary skill in the art would have been motivated to include a user terminal to provide an exchange service execution request to the exchange service robot of Kwang-Ho in order to attain the same results.
Application of the known technique taught by Min-Ho to the exchange service robot taught by Kwang-Ho would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the exchange service robot, wherein the processor receives an exchange service execution request from a terminal of a user through the communication unit. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 8
Modified Kwang-Ho teaches the exchange service robot according to claim 1 (as discussed above in claim 1), 
Kwang-Ho further teaches wherein the exchange service robot is disposed in an overseas transportation management facility (see [27]-[33] and [40]-[41] "international airport"), and 
wherein the processor: receives transportation scheduling information from an overseas transportation management apparatus of the overseas transportation management facility (see [41], [68]-[78] and [438]-[449]), and 
controls the traveling unit, for movement to any one of a plurality of boarding areas and a plurality of getting-off area in the overseas transportation management facility based on the received transportation schedule information (see [31], [121]-[126], [324], [443]-[444]).
Regarding Claim 9
Modified Kwang-Ho teaches the exchange service robot according to claim 8 (as discussed above in claim 8), 
Kwang-Ho further teaches wherein the transportation schedule information includes first transportation schedule information including a departure time, a boarding area and a destination of each of a plurality of transporters or second transportation schedule information including an arrival time, a getting-off area and a departure of each of a plurality of transporters (see [41], [68], [73], [75]-[78], [438], [442]-[448]), and 
wherein the processor controls the traveling unit, for movement to an area corresponding to a boarding area or a getting-off area of a first transporter among the plurality of transporters based on the transportation schedule information (see [31], [121]-[126], [324], [443]-[444]).
Regarding Claim 10
Modified Kwang-Ho teaches the exchange service robot according to claim 9 (as discussed above in claim 9), 
Kwang-Ho further teaches wherein the processor automatically sets the currency to be withdrawn to a currency available in a destination of the first transporter based on the first transportation schedule information (see [76]-[76], [442]-[446]).
Regarding Claim 11
Modified Kwang-Ho teaches the exchange service robot according to claim 9 (as discussed above in claim 9), 
Kwang-Ho further teaches wherein the processor automatically sets the currency to be withdrawn to a currency available in a country where the overseas transportation management facility is located, based on the second transportation schedule information (see [76]-[76], [442]-[446]).
Regarding Claim 12
Modified Kwang-Ho teaches the exchange service robot according to claim 9 (as discussed above in claim 9), 
Kwang-Ho further teaches wherein the processor controls the traveling unit, for movement to an area corresponding to a boarding area of the first transporter having a departure time closest to a current time among the plurality of transporters or a getting-off area of the first transporter having an arrival time closest to the current time among the plurality of transporters (see [68], [73], [78], [121], [324], [443], [447]-[449]).
Regarding Claim 13
Modified Kwang-Ho teaches the exchange service robot according to claim 9 (as discussed above in claim 9), 
Kwang-Ho further teaches wherein the processor controls the traveling unit, for movement to an area corresponding to a boarding area or a getting-off area of the first transporter having a boarding area or a getting-off area closest to a current position of the exchange service robot among the plurality of transporters (see [92], [31]-[32], [121]-[126] and [324]; claim 5).
Regarding Claim 14
Modified Kwang-Ho teaches the exchange service robot according to claim 9 (as discussed above in claim 9), 
Kwang-Ho further teaches wherein the processor: recognizes the first transporter traveling to a destination where a currency providable by the exchange service robot is available, among the plurality of transporters (see [32], [92]-[94], [121]-[126]), and 
controls the traveling unit, for movement to an area corresponding to a boarding area of the first transporter (see [31], [121], [324]).
Regarding Claim 15
Kwang-Ho teaches an exchange service method using an exchange service robot (see Figs. 1-2; [23] and [27]), the exchange service method comprising: 
Kwang-Ho further teaches receiving an exchange service execution request (see [23] and [27]); 
acquiring information on a type of a currency to be withdrawn; calculating a withdrawal amount based on exchange rate information between the put currency and the currency to be withdrawn and the recognized amount of put currency; and providing the currency to be withdrawn corresponding to the calculated withdrawal amount (see [27], [32], [77]; [257]-[261], [268], [428]-[432]).
Although Kwang-Ho teaches a currency recognition sensor configured to recognize account information (see Figs. 1-2, card reader device 125 and card reader part 266; [43], [196]-[198], [210], [401]), Kwang-Ho does not explicitly teach recognizing an amount of currency put through a currency slot. That is, Kwang-Ho is silent regarding recognizing the amount of currency put through a currency slot of the exchange service robot
Min-Ho teaches an exchange service method using an exchange service robot (see Figs 2-6, paragraph [2]), the exchange service method comprising: 
receiving an exchange service execution request (see [2], [12] and [24]); 
recognizing the amount of currency put through a currency slot of the exchange service robot (see Fig. 3, card recognition part 34 and control unit 80; [36], [39], [42]-[43]); 
acquiring information on a type of a currency to be withdrawn; calculating a withdrawal amount based on exchange rate information between the put currency and the currency to be withdrawn and the recognized amount of put currency; and providing the currency to be withdrawn corresponding to the calculated withdrawal amount (see [2], [12], [24], [30]-[33], [39], [42]-[43]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine elements of the exchange service method taught by Min-Ho with the exchange service method taught by Kwang-Ho. That is, it would have been obvious to take the exchange service method of Kwang-Ho and further include a step for recognizing the amount of currency put through a currency slot of the exchange service robot, as taught by Min-Ho.
Min-Ho teaches recognizing the amount of currency put through a currency slot to exchange credit cards or cash to coupons, chips, or game coins. A person having ordinary skill in the art would have been motivated to include a step for recognizing the amount of currency put through a currency slot in the exchange service method of Kwang-Ho in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the exchange service method further comprising recognizing the amount of currency put through a currency slot of the exchange service robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.)
Regarding Claim 16
Modified Kwang-Ho teaches the exchange service method according to claim 15 (as discussed above in claim 15), 
Kwang-Ho further teaches wherein the providing of the currency to be withdrawn includes: when the currency to be withdrawn is a real currency, providing a real currency corresponding to the withdrawal amount through a currency outlet of the exchange service robot (see Fig. 2, money emission portion 274; [257]-[261], [268] and [428]-[432]); and 
when the currency to be withdrawn is not a real currency, transferring the currency corresponding to the withdrawal amount to an account of a user related to the currency to be withdrawn (see [63]-[67], [196]-[198] and [241]).
Min-Ho additionally teaches wherein the providing of the currency to be withdrawn includes: when the currency to be withdrawn is a real currency, providing a real currency corresponding to the withdrawal amount through a currency outlet of the exchange service robot (see Figs. 2-3, output unit 40; [2], [12], [30]-[33], [42]-[43]).
Regarding Claim 17
Modified Kwang-Ho teaches the exchange service method according to claim 15 (as discussed above in claim 15), 
Kwang-Ho further teaches wherein the receiving of the exchange service execution request includes: position information of the user; and moving the exchange service robot to a position corresponding to the position information (see [31]-[32], [121]-[126]). Kwang-Ho does not explicitly teach receiving an exchange service execution request from a terminal of a user through the communication unit. That is, Kwang-Ho is silent regarding wherein the receiving of the exchange service execution request includes: receiving, from a terminal of a user, the exchange service execution request.
Min-Ho teaches wherein the receiving of the exchange service execution request includes: receiving, from a terminal of a user, the exchange service execution request including position information of the user; and moving the exchange service robot to a position corresponding to the position information (see [2], [12], [24]-[25], [61]-[62]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Min-Ho to Kwang-Ho. That is, it would have been obvious to modify the exchange service method of Kwang-Ho to receive, from a terminal of a user, the exchange service execution request, as taught by Min-Ho. 
Min-Ho teaches this known technique to allow a person to call the exchange service robot over to their location for convenience. A person having ordinary skill in the art would have been motivated to include a user terminal to provide an exchange service execution request to the exchange service robot of Kwang-Ho in order to attain the same results.
Application of the known technique taught by Min-Ho to the exchange service method taught by Kwang-Ho would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the exchange service method, wherein the receiving of the exchange service execution request includes receiving, from a terminal of a user, the exchange service execution request. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 18
Modified Kwang-Ho teaches the exchange service method according to claim 15 (as discussed above in claim 15), 
Kwang-Ho further teaches wherein the exchange service robot is disposed in an overseas transportation management facility (see [27]-[33] and [40]-[41] "international airport"), 
wherein the exchange service method further includes: 
acquiring transportation schedule information from an overseas transportation management apparatus of the overseas transportation management facility (see [41], [68]-[78] and [438]-[449]); and 
moving the exchange service robot to any one of a plurality of boarding areas and a plurality of getting-off areas in the overseas transportation management facility based on the acquired transportation schedule information (see [31], [121]-[126], [324], [443]-[444]).
Regarding Claim 19
Modified Kwang-Ho teaches the exchange service method according to claim 18 (as discussed above in claim 18), 
Kwang-Ho further teaches wherein the transportation schedule information includes first transportation schedule information including a departure time, a boarding area and a destination of each of a plurality of transporters or second transportation schedule information including an arrival time, a getting-off area and a departure of each of a plurality of transporters (see [41], [68], [73], [75]-[78], [438], [442]-[448]).
Regarding Claim 20
Modified Kwang-Ho teaches the exchange service method according to claim 18 (as discussed above in claim 18), 
Kwang-Ho further teaches wherein the oversea transportation management facility includes an airport (see [27]-[33] and [40]-[41] "international airport").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kamyshnikov (US 20160252893 A1 and Kamyshnikov hereinafter). Kamyshnikov teaches an exchange service robot comprising: a communication unit; a traveling unit including at least one wheel and a traveling motor; an output unit configured to output a request for putting a currency; a currency recognition sensor configured to recognize the amount of currency put through a currency slot; and a processor configured to acquire information on a withdrawal amount based on exchange rate information between the put currency and a currency to be withdrawn and the amount of put currency, and provide the currency to be withdrawn based on the acquired information. See Figs. 1-3; [0056]-[0058], [0070], [0082], [0086]-[0087]. It is noted that Kamyshnikov could be used to anticipate and/or render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664